Case

\DOO\]O\U\-BL)J[\)>-A

I\)I\.)!\Jl\)l\)[\)[\)l\)l\)*-*>-‘

 

,, §

3:18-CV-02208-GPC-RBB Document5-1 Filed 01/10/19 Page|D.lS Pagelof€

Williarn R. Fuhrrnan SBN 58751 ‘

Miehele M. Vallat, Esq. SBN 225 868

LAW OFFICE OF WILLIAM R. FUHRMAN .
527 Encinitas Blvd., Suite 202

Encinitas, CA 92024

Tel. 760) 479-2525

Fax 760) 697-1318

Attorney for Defendants COLDSTONE S M, INC., a California Corporation and
S.F. PARTNERS, A LIMITED PARTNERSHIP

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an individuai, Case NG_ 18CV_2208_GPC_RBB

)
§
Plaintiff, ) ANSWER OF DEFENDANT S. F.
> PARTNERS, A LIMITED
) PARTNERSHIP AND COLDSTONE S
)
) M, INC., A CALIFORNIA
COLD STONE CREAMERY, a business § C()RP()RATION T() CQMPLAINT '
>
)
)
)
>
>
>

of unknown form; S.F . PARTNERS, A
LIMITED PARTNERSHIP, a Califomia §§§§§MAGES AND INJUNCTIVE

limited partnership; and DOES 1 through
10, Inchisive;

Defendants.

 

Defendant COLDSTONE S M, INC., a California Corporation doing business as COLD
sToNE CREAMERY (“CoLDsToNE”), and s.F. PARTNERS, sa C@tiiromiav limited
partnership (“S.F. PARTNERS”), jointly referred to as “Defendants,” by and through their
attorney of record, Williain R. Fuhrrnan, hereby answer the Complaint for Damages and for

Injunctive Relief (“Coinplaint”) of Plaintiff JAMES RUTHERFC)RD (“Plaintiff’) and afer as

follows: .

 

DEFS’. ANSWER TO CO|\/|PLAINT 18CV2208-GPC-RBB

 

V 1

Case 3:18-cV-02208-GPC-RBB Document5-1 Filed 01/10/19 Page|D.lQ PageZof€

OO\]O'\U]-l>-L)J[\)

\O

10
11
12
' 13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ANSWER

1. Defendants are unable to admit or deny the allegations ofParagraph l of the

Complaint, and deny them on that basis.

2. Defendants admit the allegations contained in Paragraph 2 of the Complaint.

3. Defendants admit the allegations contained in Paragraph 3 of the Complaint.
4. Defendants deny the allegations contained in Paragraph 4 of the Complaint.
5. ln response to Paragraph 5 of the Complaint, .Defendants admit that

COLDSTONE owned, operated and controlled the business on June 7, 2018.
6. In response to Paragraph 6 of the Complaint, Defendants admit that
COLDSTONE currently owns, operates and controls the business.
7. Defendants are unable to admit or deny the allegations of Paragraph 7 of the
Complaint, and deny them on that basis. ,
8. Defendants admit the allegations contained in Paragraph 8 of the Complaint.
9. , Defendants admit the allegations contained inParagraph 9 of the Complaint.
10. Defendants admit the allegations contained in Paragraph 10 ofithe Complaint.
11. Defendants are unable to admit or deny the allegation of Paragraph 11 of the v
Complaint, and deny it on that basis.
t 12. Defendants admit the allegations contained in Paragraph 12 of the Complaint.
13. Defendants admit the allegations contained in Paragraph 13 of the Complaint.
14. Defendants deny the allegations contained in Paragraph 14 of the Complaint.

15. Defendants are unable to admit or deny the allegations ot` Paragraph 15 of the

Complaint, and deny them on that basis.

 

DEFS’. ANSVVER TO COi\/|PLA|NT n 18CV2208-GPC-RBB

 

V 1

Case 3:18-cV-02208-GPC-RBB Document5-1 Filed 01/10/19 Page|D.ZO PageSof€

4>-0~)1\.)

\OOO\]O\U`:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

\

16. Defendants deny the allegations contained in Paragraph 16 of the Complaint.

17. Defendants do not know what Plaintiff is informed and believes and thus are
unable to admit or deny the allegations of Paragraph 17 of the Complaint, and deny them on that
basis.

18. Defendants do not know what Plaintiff is informed and believes and thus are
unable to admit or deny the allegations ofParagraph 18 of the Complaint, and deny them on that
basisv

19. Defendants are unable to admit or deny the allegations of Paragraph 19 of the
Complaint, and deny them on that basis.

2.0. Defendants are unable to admit or deny the allegations of Paragraph 20 of the
Complaint, and deny them on that basis.

21. Defendants are unable to admit or deny the allegations of Paragraph 21 of the
Complaint, and deny them on that basis.

22. Defendants are unable to admit or deny the allegations of Paragraph 22 of the
Complaint, and deny them on that basis.

23. Defendants deny the allegations contained in Paragraph 23 of the Complaint.

v 24. Defendants deny the allegations contained in Paragraph 24 of the Complaint.

25. Defendants deny the allegations contained in Paragraph 25 of the Complaint.

26. Defendants deny the allegations contained in Paragraph 26 of the Complaint.

27 . Defendants deny the allegations contained in Paragraph 27 of the Complaint.

28. Defendants re-allege and incorporate by reference all paragraphs alleged above.

29. Defendants admit the allegations contained in Paragraph 29 of the Complaint.
3

 

DEFS’. ANSVVER TO COMPLA|NT 18CV2208-GPC-RBB

 

Case

OO\IO\U\-I>UJ[\)

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

) ¥

3:18-cV-02208-GPC-RBB Document5-1 Filed 01/10/19 Page|D.Zl Page4of6

30. Defendants admit the allegations contained in Paragraph 30 of the Complaint.
31. Defendants deny the allegations contained in Paragraph 31 of the Complaint.
32. Defendants admit the allegations contained in Paragraph 2 of the Complaint.
33_. Defendants are unable to admit or deny the allegations of Paragraph 33 of the
Complaint, and deny them on that basis.
34. Defendants rejallege and incorporate by reference all paragraphs alleged above.
_ 35. Defendants admit the allegations contained in Paragraph 35 of the Complaint.
36. Defendants deny the allegations contained in Paragraph 36 of the Complaint.
37. Defendants deny the allegations contained in Paragraph 37 of the Complaint.
AFFIRMATIVE DEFENSES
First Affirmative Defense
1. Plaintiff has not been damaged ,
Second Afi"irmative Defense
2. Defendants were not a cause of any alleged damages or injury to Plaintiff
Third Afiirmative Defense
3. Through counsel, Plaintiff accepted money from Defendants in full and complete
settlement of all of his claims, by which there was an accord and satisfaction
Fourth Afl"irmative Defense
4. Defendants reserve the right to add additional defenses as discovery warrants

WHEREFORE, Defendants pray:

1. For entry of judgment in favor of Defendants and that Plaintiff take nothing by

way of his complaint

 

DEFS’. ANSVVER TO COi\/|PLA|NT ` 18CV2208-GPC~RBB

 

 

Case

l\.)

\OOO\]O`\Ul-!>L»J

10

11'

12
13
14
15
16
17

18v

19
20
21
22
23
24
25
26
27
28

l

' and proper.

Dated: January 8, 2018

5

attorney fees as allowed by law.

0

P:lS-cV-OZZOS-GPC-RBB Document5-1 Filed 01/10/19 Page|D.22 PageBof€

2. That Defendants be awarded their costs of suit herein, including reasonable

3. That Defendants be awarded such other and further relief as the Court deems just

Respectfully submitted,

LAW OFFICE OF

By:

Willia&‘n»R/F

ILLIAM R. FUHRl\/IAN

 

W

 

Attorney for Defen

E- l\/Iail: bill@sdiegolaw. com

 

.' DEFS’. ANSVVER TO COl\/IPLAINT

 

18CV2208-GPC-RBB

 

§ b

Case 3:18-cV-02208-GPC-RBB Document5-1 Filed 01/10/19 Page|D.23 Page€of€

)_.\

JURY DEMAND

Defendants hereby demand trial by jury.

Respectfully submitted,

Dated: January 8, 2018 LAW OFFICE OF WlLLIAl\/l R. FUHRMAN

By: [/U/bj
William W
Attorney for D ants

E-l\/lail: bill(cQsdiegolaw.com

\OOO\IO\Ul-l>~b~)l\)

[\)[\)[\)[\)I\)l\)[\)l\)l\)*_‘
oo\lo\mJ>wl\)»-»O\O;.::g;:;§:;

 

DEFS’. ANSVVER TO CO|\/|PLAINT 6 ` 18CV2208-GPC-RBB

 

 

 

